309 S.W.3d 879 (2010)
Mark YOUNGER, Respondent,
v.
Greg STIENS, Appellant.
No. WD 69927.
Missouri Court of Appeals, Western District.
May 18, 2010.
Robert E. Sundell, Esq., Maryville, MO, for appellant.
Greg L. Stiens, Appellant Acting Pro Se, for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Greg Stiens appeals from a judgment entered against him in an interpleader action. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. We also deny the Respondent Mark Younger's Motion to Dismiss the appeal.
JUDGMENT AFFIRMED. Rule 84.16(b).